JONES, JUDGE:
The claimants allege in their petition that during the months of October, November and December, 1967, the respondent conducted blasting operations upon its property situate near Princeton, in Mercer County, in the construction of a County garage and office complex known as the Mercer County Headquarters Building, and thereby negligently damaged the claimants’ real estate, situate across the highway, consisting of lots upon which is located a wheelchair house built in 1962 under Veterans Administration specifications and supervision. Damages were claimed in the amount of $11,500.00, and the claimants filed two estimates of the cost of repairs in amounts of $11,210.85 and $10,885.00. Another estimate made in behalf of the respondent and filed herein fixed the cost of repairs at $2,807.40.
This claim was submitted by the parties upon a stipulation of facts which admits all of the allegations of the claimants’ petition, except the amount of damages claimed, and lays a basis of liability. The stipulation further fixes the amount of damages which the claimants should reasonably recover at $3,000.00.
Having considered the allegations of the petition and the stipulation filed herein, the Court is of opinion that this is a valid claim which in equity and good conscience should be paid and, therefore, an award is hereby made to the claimants, Lemuel L. Warden and Estelle Warden, in the amount of $3,000.00.